CRANDALL, Judge.
Movant appeals the summary denial of his Rule 27.26 motion. His sole point on appeal claims that the trial court erred in denying him an evidentiary hearing.
An evidentiary hearing in a Rule 27.26 proceeding is required only where the mov-ant has been prejudiced because the facts alleged in his motion warrant relief and these facts are not refuted by the record. Morris v. State, 611 S.W.2d 39, 40[2] (Mo. App. 1981). Movant alleged that his plea of guilty was entered involuntarily because he was not informed of minimum and maximum punishments, of possible defenses or of his rights. The trial court found all allegations to be refuted by the record of the guilty plea proceedings. We have reviewed the transcript of the plea proceedings and find the trial court’s conclusion free from error. An extended opinion would have no precedential value and therefore the judgment is affirmed pursuant to Rule 84.16(b).
REINHARD, P.J., and SNYDER, J., concur.